Exhibit 10.9

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of January 13, 2004,
is made by and among SPARHAWK LABORATORIES, INC., a Missouri corporation
(“Sparhawk” or “Buyer”), POLYDEX PHARMACEUTICALS LIMITED, a Bahamian corporation
(“Polydex”), CHEMDEX, INC., a Kansas corporation (“Chemdex”), and VETERINARY
LABORATORIES, INC., a Kansas corporation (“Vet Labs”).  Polydex, Chemdex and Vet
Labs are collectively referred to herein as “Sellers.”

 

RECITALS

 

A.                                   Sparhawk and Vet Labs are the only general
partners or other equity holders of that certain Kansas general partnership
known as the Veterinary Laboratories, Inc. – Sparhawk Laboratories, Inc. Joint
Venture (the “Joint Venture”).

 

B.                                     Sparhawk, Polydex, Chemdex, Vet Labs and
two shareholder of Sparhawk, E. Bert Hughes (“Hughes”) and John Bascom
(“Bascom”), are parties to that certain litigation in the County of Johnson,
State of Kansas, Case No. 02CV07426, captioned Sparhawk Laboratories, Inc. v.
Veterinary Laboratories, Inc., et al., (the “Joint Venture Litigation”).

 

C.                                     Sparhawk, Hughes, Bascom and Sellers now
desire to resolve and settle their differences without resorting to
time-consuming and costly litigation through the sale of substantially all of
the assets of Vet Labs, including, but not limited to, its ownership interest in
the Joint Venture, to Sparhawk, on the terms and conditions set forth herein.

 

D.                                    Vet Labs is a wholly-owned subsidiary of
Chemdex, and Chemdex is a wholly-owned subsidiary of Polydex, and each of
Chemdex and Polydex will derive significant benefit from the consummation of the
transactions contemplated hereby.

 

AGREEMENT

 

ACCORDINGLY, in consideration of the premises, the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 


ARTICLE I — PURCHASE OF ASSETS


 


SECTION 1.1.                                   SALE OF ASSETS.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AT THE CLOSING (AS HEREINAFTER DEFINED), VET LABS SHALL SELL, ASSIGN,
CONVEY, TRANSFER AND DELIVER TO THE BUYER, AND THE BUYER SHALL PURCHASE AND
ACQUIRE FROM VET LABS, FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES,
EXCEPT FOR LIENS, CLAIMS AND ENCUMBRANCES (I) CREATED TO SECURE THE CURRENT
INDEBTEDNESS OF THE JOINT VENTURE TO COMMERCE BANK, N.A., OR (II) ARISING OUT OF
THE BUSINESS OR OPERATIONS OF THE JOINT VENTURE (COLLECTIVELY, THE “PERMITTED


 


1

--------------------------------------------------------------------------------



 


LIENS”), ALL OF VET LABS’ RIGHT, TITLE, AND INTEREST IN AND TO ALL OF VET LABS’
REAL AND PERSONAL PROPERTY AND ASSETS, TANGIBLE AND INTANGIBLE, OF EVERY KIND
AND DESCRIPTION, WHEREVER LOCATED, WHICH ARE OWNED BY VET LABS AS OF NOVEMBER 6,
2003 OR ACQUIRED THEREAFTER, OTHER THAN THE EXCLUDED ASSETS (AS DEFINED BELOW),
INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 

(1)                                  ALL OF VET LABS’ OWNERSHIP INTEREST AS A
GENERAL PARTNER IN THE JOINT VENTURE (INCLUDING, BUT NOT LIMITED TO, ALL OF VET
LABS’ INDIRECT OWNERSHIP INTEREST IN THE ASSETS OF THE JOINT VENTURE);

 

(2)                                  ALL ACCOUNTS RECEIVABLE OF VET LABS;

 

(3)                                  ALL INVENTORIES;

 

(4)                                  ALL EQUIPMENT AND OTHER TANGIBLE PERSONAL
PROPERTY, INCLUDING WITHOUT LIMITATION THOSE ITEMS DESCRIBED IN SCHEDULE
1.1(A)(4) HERETO;

 

(5)                                  ALL CONTRACTS;

 

(6)                                  ALL TRANSFERABLE NADAS, ANADAS, JINADS THAT
ARE OWNED DIRECTLY BY VET LABS, ALL TRANSFERABLE NADAS, ANADAS AND JINADS THAT
ARE SPONSORED BY VET LABS ON BEHALF OF THE JOINT VENTURE AND ALL OTHER
TRANSFERABLE GOVERNMENTAL AUTHORIZATIONS, APPROVALS AND LICENSES AND PENDING
APPLICATIONS, APPROVALS AND LICENSES, INCLUDING WITHOUT LIMITATION THOSE LISTED
IN SCHEDULE 1.1(A)(6) HERETO AS TRANSFERABLE (THE “GOVERNMENTAL
AUTHORIZATIONS”); EXCLUDING, HOWEVER, THOSE AUTHORIZATIONS, APPROVALS AND
LICENSES THAT, BY LAW, CANNOT BE ASSIGNED OR TRANSFERRED BY VET LABS, WHICH ARE
LISTED IN SCHEDULE 1-1(A)(6) HERETO AS NONTRANSFERABLE (THE “NONTRANSFERABLE
LICENSES”);

 

(7)                                  THAT CERTAIN REAL PROPERTY OWNED BY VET
LABS LOCATED IN THE COUNTY OF JOHNSON, STATE OF KANSAS, COMMONLY KNOWN AS 12340
SANTA FE TRAIL DRIVE, LENEXA, KS 66215 (THE “REAL ESTATE”), THE LEGAL
DESCRIPTION OF WHICH IS SET FORTH IN SCHEDULE 1.1(A)(7) HERETO.

 

(8)                                  ALL DATA AND RECORDS RELATED TO THE
OPERATIONS OF VET LABS AND THE JOINT VENTURE, INCLUDING CLIENT AND CUSTOMER
LISTS AND RECORDS, REFERRAL SOURCES, RESEARCH AND DEVELOPMENT REPORTS AND
RECORDS, PRODUCTION REPORTS AND RECORDS, SERVICE AND WARRANTY RECORDS, EQUIPMENT
LOGS, OPERATING GUIDES AND MANUALS, FINANCIAL AND ACCOUNTING RECORDS, CREATIVE
MATERIALS, ADVERTISING MATERIALS, PROMOTIONAL MATERIALS, STUDIES, REPORTS,
CORRESPONDENCE AND OTHER SIMILAR DOCUMENTS AND RECORDS AND, COPIES OF ALL
PERSONNEL RECORDS;

 

2

--------------------------------------------------------------------------------


 

(9)                                  ALL INTANGIBLE RIGHTS AND PROPERTY OF VET
LABS, INCLUDING TRADEMARKS, PATENTS, AND OTHER INTELLECTUAL PROPERTY RIGHTS, THE
TRADEMARK AND TRADENAMES “VETERINARY LABORATORIES, INC.” AND “VET LABS”, AND THE
LOCAL TELEPHONE NUMBER “913-888-7500” (INCLUDING ALL ASSOCIATED ROLLOVER
NUMBERS), THE TOLL FREE TELEPHONE NUMBER “800-255-6368”, THE FACSIMILE TELEPHONE
NUMBER “913-888-6741”, AND THE INTERNET DOMAIN NAME REGISTRATION FOR
“SPARHAWK-VETLABS.COM”;

 

(10)                            ALL INSURANCE BENEFITS (NET OF ANY DEDUCTIBLES
AND CO-PAYMENTS) THAT ARE ASSIGNABLE TO THE BUYER, INCLUDING RIGHTS AND
PROCEEDS, ARISING FROM OR RELATING TO THE ASSETS OR THE ASSUMED LIABILITIES (AS
DEFINED BELOW) PRIOR TO THE CLOSING DATE (AS DEFINED BELOW);

 

(11)                            ALL WARRANTY AND OTHER CLAIMS OF VET LABS
AGAINST THIRD PARTIES RELATING TO THE ASSETS, WHETHER CHOATE OR INCHOATE, KNOWN
OR UNKNOWN, CONTINGENT OR NONCONTINGENT; AND

 

(12)                            ALL RIGHTS OF VET LABS RELATING TO DEPOSITS AND
PREPAID EXPENSES, CLAIMS FOR REFUNDS AND RIGHTS TO OFFSET IN RESPECT THEREOF.

 

All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the “Assets.”  Except for the NADAs, ANADAs and
JINADs that are sponsored by Vet Labs, on behalf of the Joint Venture, which are
being transferred from Vet Labs to Sparhawk, the defined term “Assets” shall be
deemed to refer to assets directly owned by Vet Labs, not the assets owned by
the Joint Venture.  One half of the assets of the Joint Venture, which are
indirectly owned by Vet Labs by virtue of its ownership of a general partner
interest in the Joint Venture, will be effectively transferred to Buyer through
the sale of Vet Labs’ interest in the Joint Venture, as described in item 1
above.

 


(B)                                 THE ASSETS BEING PURCHASED BY SPARHAWK DO
NOT INCLUDE:


 

(1)                                  THE RIGHTS OF VET LABS PURSUANT TO OR UNDER
THIS AGREEMENT AND THE OTHER AGREEMENTS VET LABS IS REQUIRED TO DELIVER TO THE
BUYER PURSUANT TO THE TERMS HEREOF;

 

(2)                                  ANY RIGHTS OF VET LABS IN CONNECTION WITH
THE POLYDEX WEBSITE;

 

(3)                                  ANY REFUNDS OR CLAIMS FOR REFUNDS OF VET
LABS WITH RESPECT TO ANY FEDERAL, STATE OR LOCAL INCOME AND OTHER TAXES, AND ALL
TAX RETURNS AND RELATED WORK PAPERS, RECORDS AND DOCUMENTS OF VET LABS RELATED
THERETO;

 

(4)                                  EXCEPT AS PROVIDED IN SECTION 1(A)(9)
ABOVE, ALL TELEPHONE NUMBERS, TELECOPY NUMBERS AND E-MAIL ADDRESSES OF VET LABS;

 

3

--------------------------------------------------------------------------------


 

(5)                                  MINUTE BOOKS, STOCK BOOKS AND SHAREHOLDER
RECORDS OF VET LABS; AND

 

(6)                                  THE NONTRANSFERABLE LICENSES.

 

all of which are being retained by Vet Labs (collectively, the “Excluded
Assets”).

 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, IN NO EVENT SHALL SPARHAWK ACQUIRE OWNERSHIP OF ANY REAL PROPERTY,
TANGIBLE PERSONAL PROPERTY OR INTANGIBLE PERSONAL PROPERTY OR INTELLECTUAL
PROPERTY OF, OR ASSUME ANY LIABILITY OR OBLIGATION OF, CHEMDEX OR POLYDEX.


 


SECTION 1.2.                                   ASSUMPTION OF LIABILITIES.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, ON THE CLOSING DATE, VET LABS SHALL ASSIGN AND BUYER SHALL ASSUME AND
AGREE TO PAY, PERFORM OR OTHERWISE DISCHARGE, IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS AND SUBJECT TO THE RESPECTIVE CONDITIONS THEREOF, (I) ALL
OBLIGATIONS AND LIABILITIES WITH RESPECT TO THE INDEBTEDNESS OF THE JOINT
VENTURE TO COMMERCE BANK, N.A. SECURED BY THE PERMITTED LIENS, (II) ALL
OBLIGATIONS AND LIABILITIES IN CONNECTION WITH OR ARISING OUT OF THE USE OR
OWNERSHIP OF THE ASSETS BY THE JOINT VENTURE, THE BUYER OR ANY SUCCESSOR TO THE
BUSINESS OF THE JOINT VENTURE FOLLOWING THE CLOSING DATE, AND (III) ALL
OBLIGATIONS AND LIABILITIES ARISING OUT OF THE BUSINESS OR OPERATIONS OF THE
JOINT VENTURE (COLLECTIVELY, THE “ASSUMED LIABILITIES”), AND NO OTHERS.  OTHER
THAN THE ASSUMED LIABILITIES, THE BUYER ASSUMES NO OBLIGATIONS AND LIABILITIES
OF VET LABS, WHETHER RELATED TO THE ASSETS OR OTHERWISE.


 


(B)                                 ALL OBLIGATIONS AND LIABILITIES OF VET LABS,
WHETHER ACCRUED OR CONTINGENT, OR DUE OR NOT DUE, WHICH ARE NOT SPECIFICALLY
ASSUMED HEREIN, SHALL BE AND REMAIN THE SOLE OBLIGATIONS AND LIABILITIES OF VET
LABS, AND BUYER SHALL HAVE ABSOLUTELY NO OBLIGATION OR LIABILITY WITH RESPECT
THERETO.


 


SECTION 1.3.                                   PURCHASE PRICE.


 


(A)                                  THE PURCHASE PRICE FOR THE ASSETS AND THE
NON-COMPETITION AGREEMENT (THE “PURCHASE PRICE”) SHALL BE AN AMOUNT EQUAL TO
$5,500,000.00, WHICH SHALL BE PAYABLE TO VET LABS ON THE CLOSING DATE BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY VET LABS
PRIOR THERETO.


 


(B)                                 THE PURCHASE PRICE SHALL BE ALLOCATED AMONG
THE ASSETS AND THE NON-COMPETITION AGREEMENT AS SET FORTH ON SCHEDULE 1.3(B)
HERETO.


 


4

--------------------------------------------------------------------------------



 


SECTION 1.4.                                   SUPPLY CONTRACT.  AT THE CLOSING,
SPARHAWK AND CHEMDEX SHALL EXECUTE AND DELIVER A TEN-YEAR EXCLUSIVE SUPPLY
CONTRACT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE “SUPPLY
CONTRACT”).


 


SECTION 1.5.                                   NON-COMPETITION AGREEMENT.  AT
THE CLOSING, POLYDEX, CHEMDEX AND VET LABS SHALL ENTER INTO A 5-YEAR
NON-COMPETITION AGREEMENT WITH SPARHAWK, SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT B (THE “NON-COMPETITION AGREEMENT”).


 


SECTION 1.6.                                   SETTLEMENT AGREEMENT AND JOINT
VENTURE LITIGATION.


 


(A)                                  AT THE CLOSING, SELLERS AND BUYER SHALL
EXECUTE AND DELIVER, AND SPARHAWK SHALL CAUSE HUGHES AND BASCOM TO EXECUTE AND
DELIVER, A SETTLEMENT AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT C (THE “SETTLEMENT AGREEMENT”).


 


(B)                                 ON THE CLOSING DATE, THE PARTIES HERETO
SHALL DISMISS, AND SPARHAWK SHALL CAUSE HUGHES AND BASCOM TO DISMISS, ALL CLAIMS
THEY ASSERTED IN THE JOINT VENTURE LITIGATION WITH PREJUDICE PURSUANT TO A
MOTION OF APPROVAL OF SETTLEMENT AND STIPULATION OF DISMISSAL WITH PREJUDICE
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT D (THE “MOTION TO
DISMISS”), AND EACH PARTY TO BEAR ITS OWN COSTS RELATED THERETO.


 


(C)                                  ON THE CLOSING DATE, SELLERS AND BUYER
SHALL OBTAIN ANY REQUIRED APPROVAL OF THE SETTLEMENT AGREEMENT BY THE COURT
APPOINTED RECEIVER, EACH PARTY TO BEAR ITS OWN FEES AND COSTS RELATED THERETO;
PROVIDED, HOWEVER, ALL FEES INCURRED FOR THE RECEIVER’S SERVICES IN THE JOINT
VENTURE LITIGATION SHALL BE BORNE BY THE JOINT VENTURE.


 


SECTION 1.7.                                   ADDITIONAL AFFIRMATIVE
UNDERTAKINGS AND COVENANTS.


 


(A)                                  POLYDEX, CHEMDEX AND VET LABS SHALL USE ALL
REASONABLE COMMERCIAL EFFORTS TO OBTAIN ALL THIRD PARTY CONSENTS, APPROVALS AND
AGREEMENTS NECESSARY TO EFFECTUATE THE ASSIGNMENT, TRANSFER OR SALE OF ANY OF
THE ASSETS, AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AND SPARHAWK AND ITS EMPLOYEES SHALL COOPERATE WITH AND ASSIST SELLER IN
OBTAINING SUCH CONSENTS.  EACH OF THE SELLERS AND BUYER SHALL PAY THEIR OWN
LEGAL FEES AND EXPENSES INCURRED IN OBTAINING SUCH CONSENTS.


 


(B)                                 CONTEMPORANEOUS WITH THE CLOSING DATE, VET
LABS SHALL CHANGE ITS CORPORATE NAME AND MAKE ALL NECESSARY AND PROPER FILINGS
EVIDENCING SUCH CHANGE.


 


SECTION 1.8.                                   ACKNOWLEDGEMENT REGARDING
TRANSFER OF JOINT VENTURE INTEREST.  SELLERS ACKNOWLEDGE AND AGREE THAT THE SALE
OF VET LABS’ PARTNERSHIP INTEREST IN THE JOINT VENTURE TO SPARHAWK TRANSFERS ALL
OF VET LABS’ RIGHT, TITLE AND INTEREST IN THE JOINT VENTURE AND ALL CLAIMS
RELATED THERETO.


 


SECTION 1.9.                                   PERSONAL PROPERTY TAXES.  ALL
PERSONAL PROPERTY TAXES ASSESSED AGAINST OR IN RESPECT OF THE ASSETS PURCHASED
BY THE BUYER FOR CALENDAR YEAR 2004 (THE “TAXABLE PERIOD”) SHALL BE PRORATED
BETWEEN VET LABS AND BUYER AS OF THE CLOSING DATE.  THE BUYER SHALL PAY ALL OF
THE PROPERTY TAXES ON THE ASSETS FOR THE TAXABLE PERIOD WHEN


 


5

--------------------------------------------------------------------------------



 

due.  Following the Buyer’s payment of such property taxes, the Buyer shall then
forward copies of the property tax assessments for the Taxable Period to Vet
Labs, which amount Vet Labs shall promptly reimburse Buyer for the pro rata
amounts due thereunder.


 


SECTION 1.10.                             REAL ESTATE PROPERTY TAXES;
PRORATIONS.  THE JOINT VENTURE SHALL PAY ON BEHALF OF VET LABS ALL GENERAL REAL
ESTATE TAXES LEVIED AND ASSESSED AGAINST THE REAL ESTATE, AND ALL INSTALLMENTS
OF SPECIAL ASSESSMENTS FOR THE YEARS PRIOR TO THE CALENDAR YEAR OF CLOSING. 
BUYER SHALL ASSUME AND PAY ALL SUCH TAXES AND INSTALLMENTS OF SPECIAL ASSESSMENT
ACCRUING OR PAYABLE AFTER THE CLOSING.  NOTWITHSTANDING THE FOREGOING, BUYER
SHALL BE LIABLE FOR ANY EXPENSES OR INTEREST WITH RESPECT TO THE REAL ESTATE IN
CONNECTION WITH OR ARISING OUT OF THE INDEBTEDNESS OF THE JOINT VENTURE TO
COMMERCE BANK, N.A.


 


SECTION 1.11.                             TITLE INSURANCE.  VET LABS SHALL
DELIVER AND PAY FOR AN OWNER’S ALTA TITLE INSURANCE POLICY (THE “TITLE POLICY”)
INSURING MARKETABLE FEE SIMPLE TITLE IN BUYER IN THE AMOUNT ALLOCATED TO THE
REAL ESTATE PURSUANT TO SECTION 1.3(B) HEREOF, SUBJECT ONLY TO THE PERMITTED
EXCEPTIONS DEFINED BELOW.  VET LABS SHALL, AS PROMPTLY AS PRACTICABLE AFTER THE
DATE OF THIS AGREEMENT, CAUSE TO BE FURNISHED TO BUYER A CURRENT COMMITMENT TO
ISSUE THE POLICY (THE “TITLE COMMITMENT”), ISSUED THROUGH CHICAGO TITLE
INSURANCE COMPANY (THE “TITLE COMPANY”), AND COPIES OF ALL RECORDED DOCUMENTS
LISTED IN THE TITLE COMMITMENT AS EXCEPTIONS TO TITLE, OTHER THAN SUCH DOCUMENTS
IN CONNECTION WITH OR ARISING OUT OF THE INDEBTEDNESS OF THE JOINT VENTURE TO
COMMERCE BANK, N.A.  BUYER SHALL HAVE TEN (10) DAYS AFTER RECEIPT OF THE TITLE
COMMITMENT AND COPIES OF ALL SUCH RECORDED DOCUMENTS (THE “REVIEW PERIOD”) IN
WHICH TO NOTIFY VET LABS IN WRITING OF ANY OBJECTIONS BUYER HAS TO ANY MATTERS
SHOWN OR REFERRED TO IN THE TITLE COMMITMENT.  ANY MATTERS WHICH ARE SET FORTH
IN THE TITLE COMMITMENT AND TO WHICH BUYER DOES NOT OBJECT WITHIN THE REVIEW
PERIOD SHALL BE DEEMED TO BE PERMITTED EXCEPTIONS TO THE STATUS OF VET LABS’
TITLE (THE “PERMITTED EXCEPTIONS”); PROVIDED, HOWEVER, THAT ON OR PRIOR TO THE
CLOSING DATE, VET LABS SHALL PAY OFF THE INDEBTEDNESS TO, AND OBTAIN A RELEASE
OF LIEN FROM, CONTINENTAL GRAIN COMPANY; PROVIDED, FURTHER, THAT IF VET LABS
FAILS TO DO SO, BUYER MAY DEDUCT FROM THE PURCHASE PRICE THE PAY-OFF AMOUNT OWED
TO CONTINENTAL GRAIN COMPANY AND, IN SUCH EVENT, SHALL PROMPTLY PAY OVER SUCH
AMOUNT DIRECTLY TO CONTINENTAL GRAIN COMPANY TO OBTAIN A RELEASE OF ITS LIEN ON
THE REAL ESTATE.  WITH REGARD TO OTHER ITEMS TO WHICH BUYER REASONABLY OBJECTS
WITHIN THE REVIEW PERIOD, VET LABS SHALL HAVE UNTIL CLOSING TO CORRECT SUCH
OTHER MATTERS TO BUYER’S REASONABLE SATISFACTION.  IF VET LABS FAILS TO CORRECT
SUCH OTHER MATTERS TO BUYER’S REASONABLE SATISFACTION ON OR PRIOR TO THE DATE OF
CLOSING, BUYER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY WRITTEN
NOTICE GIVEN TO THE SELLERS ON OR PRIOR TO THE CLOSING DATE, IN WHICH EVENT NO
PARTY SHALL HAVE ANY FURTHER LIABILITY UNDER THIS AGREEMENT.


 


SECTION 1.12.                             SURVEY.  VET LABS, AT ITS SOLE COST
AND EXPENSE, SHALL PROVIDE TO BUYER AS PROMPTLY AS PRACTICABLE AFTER THE DATE OF
THIS AGREEMENT, A CURRENT SURVEY OF THE REAL ESTATE AND ALL BUILDINGS AND
IMPROVEMENTS THEREON, PREPARED AND CERTIFIED TO BUYER AND, IF APPLICABLE,
BUYER’S LENDER BY A SURVEYOR LICENSED IN THE STATE OF KANSAS.  SUCH SURVEY SHALL
CONTAIN A LEGAL DESCRIPTION OF THE REAL ESTATE AND IDENTIFY THE BOUNDARIES OF
THE REAL ESTATE, THE DIMENSIONS THEREOF, THE LOCATION AND DIMENSIONS OF ANY
IMPROVEMENTS ON THE REAL ESTATE, THE LOCATION AND DIMENSIONS OF ALL RECORDED
EASEMENTS ON THE REAL ESTATE, THE LOCATION AND DIMENSIONS OF ALL EASEMENTS,
RIGHTS-OF-WAY, DRIVEWAYS, ROADS,


 


6

--------------------------------------------------------------------------------



 

power lines, fences and encroachments on the Real Estate which are observable
from a visual inspection of the Real Estate, and shall otherwise be sufficient
to permit the Title Company to issue the Title Policy without standard survey
exceptions.  If upon receipt of the certificate of survey, Buyer has any
objection to a matter shown therein which affects or could affect the Real
Estate or Buyer’s use of the Real Estate, Buyer shall promptly notify Vet Labs
of said objection(s) in writing and Vet Labs shall have until Closing to correct
such matters to Buyer’s reasonable satisfaction.  If Vet Labs fails to correct
such matters to Buyer’s reasonable satisfaction on or prior to the date of
Closing, Buyer shall have the right to terminate this Agreement by written
notice given to Seller on or prior to the date of Closing, in which event no
party shall have any further liability under this Agreement.


 


ARTICLE II — CLOSING


 


SECTION 2.1.                                   CLOSING.  THE CLOSING OF THE
TRANSACTIONS PROVIDED FOR HEREUNDER (THE “CLOSING”) SHALL TAKE PLACE AT 10:00
A.M. AT THE OFFICES OF STINSON MORRISON HECKER LLP AS SOON AS POSSIBLE AFTER THE
DATE HEREOF, BUT NO LATER THAN JANUARY 30, 2004 (THE “CLOSING DATE”), OR ON SUCH
OTHER DATE, TIME AND PLACE AS MAY BE MUTUALLY AGREED TO BY THE PARTIES HERETO.


 


SECTION 2.2.                                   TERMINATION.  THIS AGREEMENT MAY
BE TERMINATED AT ANY TIME BEFORE THE CLOSING (A) BY THE MUTUAL CONSENT OF THE
BUYER AND THE SELLERS, OR (B) BY EITHER BUYER, ON THE ONE HAND, OR THE SELLERS,
ON THE OTHER HAND, BY WRITTEN NOTICE TO THE OTHER PARTY, IF THE CLOSING HAS NOT
OCCURRED BY JANUARY 30, 2004, BY REASON OF THE FAILURE OF ANY CONDITION
PRECEDENT TO SUCH TERMINATING PARTY’S OBLIGATION UNDER ARTICLE V HEREOF, UNLESS
THE FAILURE RESULTS PRIMARILY FROM SUCH TERMINATING PARTY’S MATERIAL BREACH OF
ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT.  EACH PARTY’S RIGHT OF TERMINATION UNDER THIS SECTION 2.2 IS IN
ADDITION TO ANY OTHER RIGHTS IT MAY HAVE UNDER THIS AGREEMENT, AND THE EXERCISE
OF SUCH RIGHT OF TERMINATION WILL NOT BE AN ELECTION OF REMEDIES.  IF THIS
AGREEMENT IS TERMINATED PURSUANT TO THIS SECTION 2.2, ALL OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT WILL TERMINATE, EXCEPT THAT THE OBLIGATIONS OF THE
PARTIES IN THIS SECTION 2.2 AND VII WILL SURVIVE, PROVIDED, HOWEVER, THAT, IF
THIS AGREEMENT IS TERMINATED BECAUSE OF A BREACH OF THIS AGREEMENT BY THE
NONTERMINATING PARTY OR BECAUSE ONE OR MORE OF THE CONDITIONS TO THE TERMINATING
PARTY’S OBLIGATIONS UNDER THIS AGREEMENT IS NOT SATISFIED AS A RESULT OF THE
NONTERMINATING PARTY’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
AGREEMENT, THE TERMINATING PARTY’S RIGHT TO PURSUE ALL LEGAL REMEDIES WILL
SURVIVE SUCH TERMINATION UNIMPAIRED.


 


SECTION 2.3.                                   CONVEYANCE DOCUMENTS.  ON THE
CLOSING DATE, POLYDEX, CHEMDEX AND VET LABS SHALL EXECUTE AND DELIVER TO
SPARHAWK SUCH BILLS OF SALE, GENERAL WARRANTY DEED, ASSIGNMENTS AND OTHER
CONVEYANCE DOCUMENTS AS SPARHAWK SHALL REASONABLY REQUEST TO SELL, ASSIGN,
TRANSFER AND CONVEY THE ASSETS TO SPARHAWK, FREE AND CLEAR OF ALL LIENS, CLAIMS
AND ENCUMBRANCES, EXCEPTING FOR THE PERMITTED LIENS AND, WITH RESPECT TO THE
REAL ESTATE, THE PERMITTED EXCEPTIONS, AND BUYER SHALL EXECUTE SUCH ASSUMPTION
AGREEMENTS AS VET LABS SHALL REASONABLY REQUEST IN ORDER TO ASSUME THE ASSUMED
LIABILITIES.


 


7

--------------------------------------------------------------------------------



 


SECTION 2.4.                                   PAYMENT AND EXECUTION OF CLOSING
DOCUMENTS.


 


(A)                                  ON THE CLOSING DATE:


 

(1)                                  SPARHAWK SHALL DELIVER THE PURCHASE PRICE
TO VET LABS BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS;

 

(2)                                  POLYDEX, CHEMDEX, VET LABS AND SPARHAWK
SHALL EXECUTE AND DELIVER THE NON-COMPETITION AGREEMENT AND THE SETTLEMENT
AGREEMENT;

 

(3)                                  CHEMDEX AND SPARHAWK SHALL EXECUTE AND
DELIVER THE SUPPLY CONTRACT;

 

(4)                                  THE PARTIES HERETO SHALL CAUSE, AND
SPARHAWK SHALL CAUSE HUGHES AND BASCOM TO CAUSE, THEIR RESPECTIVE COUNSEL TO
EXECUTE AND FILE THE MOTION TO DISMISS,

 

(5)                                  VET LABS SHALL DELIVER A GENERAL WARRANTY
DEED PROPERLY EXECUTED AND CONVEYING THE REAL ESTATE FREE AND CLEAR OF ALL
LIENS, ENCUMBRANCES, EASEMENTS, RESTRICTIONS, LEASES, RESERVATIONS AND BURDENS
WHATSOEVER, EXCEPT AS FOR THE PERMITTED EXCEPTIONS, SHALL EXECUTE AND DELIVER AN
AFFIDAVIT IN FORM SATISFACTORY TO THE TITLE COMPANY TO PERMIT THE TITLE COMPANY
TO DELETE ANY MECHANIC’S LIEN EXCEPTIONS FROM THE TITLE POLICY, AND SHALL
EXECUTE AND DELIVER TO BUYER A NON-FOREIGN PERSON AFFIDAVIT; AND

 

(6)                                  VET LABS SHALL PAY THE TITLE PREMIUM FOR
THE TITLE POLICY AND SHALL PROVIDE THE TITLE COMPANY ALL OTHER DOCUMENTATION
REQUIRED TO PERMIT THE TITLE COMPANY TO ISSUE TO BUYER, AND SHALL CAUSE THE
TITLE COMPANY TO ISSUE TO BUYER, THE TITLE POLICY FOLLOWING CLOSING AND
RECORDING OF THE DEED TO BUYER.

 


(B)                                 BOTH SELLERS AND BUYER AGREE TO EXECUTE AND
DELIVER SUCH OTHER DOCUMENTS ON THE CLOSING DATE AS MAY BE REASONABLY REQUIRED
TO CONSUMMATE THE TRANSACTION CONTEMPLATED HEREBY.


 


ARTICLE III — REPRESENTATIONS AND WARRANTIES


 


SECTION 3.1.                                   REPRESENTATIONS AND WARRANTIES OF
SELLERS.  POLYDEX, VET LABS AND CHEMDEX HEREBY JOINTLY AND SEVERALLY REPRESENT
AND WARRANT TO BUYER THAT AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE:


 


(A)                                  POLYDEX IS A LIMITED COMPANY ORGANIZED AND
EXISTING IN GOOD STANDING UNDER THE LAWS OF THE COMMONWEALTH OF THE BAHAMAS. 
EACH OF CHEMDEX AND VET LABS IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS


 


8

--------------------------------------------------------------------------------



 

of the State of Kansas.  Each of Polydex, Chemdex and Vet Labs have the company
power to execute and deliver this Agreement and to carry out the transactions
contemplated hereby.  The execution, delivery and performance by Polydex,
Chemdex and Vet Labs of this Agreement and the consummation of the transactions
contemplated hereby will not violate, nor constitute a breach or default under
(i) the Articles of Association, Articles of Incorporation or other similar
charter documents of Polydex, Chemdex and Vet Labs, or (ii) other than as set
forth on the attached Schedule 3.1(a), and other than in connection with or
arising under the Permitted Liens, or, with respect to the Real Estate or the
Permitted Exceptions, any provision of any mortgage, lien, lease, agreement,
instrument, order, judgment, law, statute, regulation, ordinance, decree or
other restriction of any kind or character to which any of Polydex, Chemdex or
Vet Labs is subject.  This Agreement has been duly authorized, executed and
delivered by each of Polydex, Chemdex and Vet Labs, and is valid, binding and
enforceable against each of them in accordance with its terms (except to the
extent that such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally, and is subject to general principles of equity).


 


(B)                                 VET LABS HAS GOOD AND MARKETABLE TITLE TO
ALL THE ASSETS, INCLUDING WITHOUT LIMITATION, THOSE LISTED ON SCHEDULES
1.1(A)(4), 1.1(A)(5) AND 1.1(A)(6) HERETO.  ASSUMING PROPER POST-CLOSING
NOTIFICATION FILINGS ARE MADE BY THE BUYER WITH RESPECT TO THE GOVERNMENTAL
AUTHORIZATIONS, ALL SUCH ASSETS WILL BE TRANSFERRED TO THE BUYER AT THE CLOSING
FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND RESTRICTIONS, EXCEPTING
FOR THE PERMITTED LIENS AND, WITH RESPECT TO THE REAL ESTATE, THE PERMITTED
EXCEPTIONS.  CHEMDEX HAS NO INTEREST IN THE JOINT VENTURE OTHER THAN THROUGH ITS
OWNERSHIP OF THE EQUITY SECURITIES OF VET LABS.  POLYDEX HAS NO INTEREST IN THE
JOINT VENTURE OTHER THAN THROUGH ITS OWNERSHIP OF THE EQUITY SECURITIES OF
CHEMDEX.


 


(C)                                  OTHER THAN AS SET FORTH ON THE ATTACHED
SCHEDULE 3.1(C), OTHER THAN THE PERMITTED LIENS AND, WITH RESPECT TO THE REAL
ESTATE, THE PERMITTED EXCEPTIONS, NO MORTGAGE, LIEN, ENCUMBRANCE, OR OTHER
SECURITY INTEREST EXISTS WITH RESPECT TO ANY ASSET OTHER THAN THOSE ASSETS OWNED
BY VET LABS DUE TO ITS OWNERSHIP OF AN OWNERSHIP INTEREST IN THE JOINT VENTURE,
INCLUDING, BUT NOT LIMITED TO, ANY BLANKET LIEN GIVEN TO SECURE ANY INDEBTEDNESS
OWED BY POLYDEX, CHEMDEX, VET LABS OR ANY OTHER ENTITY UNDER COMMON CONTROL WITH
VET LABS.


 


(D)                                 EXCEPT AS SET FORTH ON THE ATTACHED SCHEDULE
3.1(D), VET LABS HAS THE LEGAL RIGHT TO TRANSFER TO SPARHAWK THE GOVERNMENTAL
AUTHORIZATIONS, AND NO PRIOR NOTICE, APPLICATION OR APPROVAL TO OR FROM ANY
GOVERNMENTAL ENTITY IS REQUIRED TO TRANSFER THE GOVERNMENTAL AUTHORIZATIONS TO
SPARHAWK.


 


(E)                                  EXCEPT FOR THE JOINT VENTURE LITIGATION,
THERE IS NO LITIGATION AT LAW, IN EQUITY OR IN PROCEEDINGS BEFORE ANY COMMISSION
OR OTHER ADMINISTRATIVE AUTHORITY, OR ANY GOVERNMENTAL INVESTIGATION, PENDING
OR, TO THE KNOWLEDGE OF SELLERS, THREATENED AGAINST OR AFFECTING THE ASSETS OR
VET LABS’ INTERESTS IN THE ASSETS, OTHER THAN SUCH THREATENED LITIGATION,


 


9

--------------------------------------------------------------------------------



 

proceedings or investigations, if any, known to Sparhawk, the Joint Venture,
Hughes or Bascom which have not been communicated to Sellers.


 


(F)                                    SINCE OCTOBER 31, 2003, VET LABS HAS NOT
TRANSFERRED, SOLD OR ASSIGNED ANY OF ITS REAL OR PERSONAL PROPERTY.


 


(G)                                 TO SELLERS’ KNOWLEDGE:


 

(1)                                  THERE ARE NO REZONING OR CONDEMNATION
PROCEEDINGS PENDING OR THREATENED AFFECTING ALL OR ANY PART OF THE REAL ESTATE,
OTHER THAN ANY SUCH PENDING OR THREATENED PROCEEDINGS, IF ANY, KNOWN TO
SPARHAWK, THE JOINT VENTURE, HUGHES OR BASCOM WHICH HAVE NOT BEEN COMMUNICATED
IN WRITING TO SELLERS;

 

(2)                                  ALL IMPROVEMENTS LOCATED ON, AND THE USE
PRESENTLY BEING MADE OF, THE REAL ESTATE COMPLY IN ALL MATERIAL RESPECTS WITH
APPLICABLE ZONING AND BUILDING CODES, ORDINANCES AND REGULATIONS AND ALL
APPLICABLE FIRE, ENVIRONMENTAL, OCCUPATIONAL SAFETY AND HEALTH STANDARDS AND
SIMILAR STANDARDS ESTABLISHED BY APPLICABLE LAWS AS PRESENTLY IN EFFECT, OTHER
THAN ANY NONCOMPLIANCE WITH ANY SUCH CODES, ORDINANCES, REGULATIONS, STANDARDS
OR LAWS, IF ANY, KNOWN TO SPARHAWK, THE JOINT VENTURE, HUGHES OR BASCOM WHICH
HAVE NOT BEEN COMMUNICATED IN WRITING TO SELLERS.

 

(3)                                  THERE ARE NO ACTUAL OR THREATENED REAL
ESTATE TAX INCREASES OR SPECIAL ASSESSMENTS AFFECTING THE REAL ESTATE, OTHER
THAN ANY SUCH INCREASES OR ASSESSMENTS, IF ANY, KNOWN TO SPARHAWK, THE JOINT
VENTURE, HUGHES OR BASCOM WHICH HAVE NOT BEEN COMMUNICATED IN WRITING TO
SELLERS; AND

 

(4)                                  THERE ARE NO UNRECORDED OR UNDISCLOSED
LEGAL OR EQUITABLE INTEREST IN THE REAL ESTATE CLAIMED BY ANY OTHER PERSON,
OTHER THAN ANY SUCH INTEREST, IF ANY, KNOWN TO SPARHAWK, THE JOINT VENTURE,
HUGHES OR BASCOM WHICH HAS NOT BEEN COMMUNICATED IN WRITING TO SELLERS.

 


(H)                                 EXCEPT FOR THE PERMITTED EXCEPTIONS AND AS
SET FORTH ON THE ATTACHED SCHEDULE 3.1(H), THERE ARE NO AGREEMENTS OR
UNDERSTANDINGS BETWEEN SELLERS AND ANY OTHER PARTY OR PARTIES WHICH DO OR WILL
MATERIALLY AFFECT THE USE, OWNERSHIP, OPERATION OR MANAGEMENT OF THE ASSETS OR
THE REAL ESTATE.


 


(I)                                     ALL CONTRACTS, LEASES, LICENSES AND
OTHER AGREEMENTS WITH RESPECT TO THE ASSETS ARE LEGALLY BINDING, IN FULL FORCE
AND EFFECT, AND THERE HAS NOT BEEN ANY MATERIAL DEFAULT THEREUNDER.  THE COPIES
OF SUCH DOCUMENTS WHICH HAVE BEEN PREVIOUSLY DELIVERED TO THE BUYER ARE ACCURATE
AND COMPLETE.


 


(J)                                     SELLERS HAVE PAID ALL FEDERAL, STATE,
LOCAL AND FOREIGN INCOME AND OTHER TAXES THAT WERE DUE AND PAYABLE BY ANY SELLER
PRIOR TO THE DATE OF THIS AGREEMENT.


 


10

--------------------------------------------------------------------------------



 


(K)                                  OTHER THAN PURSUANT TO THAT CERTAIN PHASE I
ENVIRONMENTAL SITE ASSESSMENT, DATED NOVEMBER 25, 2003, PERFORMED BY
GEOSYSTEMS/KLEINFELDER, A COPY OF WHICH HAS PREVIOUSLY BEEN PROVIDED TO BUYER,
VET LABS HAS NOT RECEIVED ANY NOTICE, WHETHER WRITTEN OR ORAL, FROM ANY PERSON
THAT VET LABS OR THE REAL ESTATE IS THE SUBJECT OF (I) ANY INVESTIGATION OR
PROCEEDING PERTAINING TO THE PRESENCE OF OR THE RELEASE OF THREATENED RELEASE OF
ANY HAZARDOUS MATERIAL IN VIOLATION OF APPLICABLE ENVIRONMENTAL LAWS, (II) ANY
CLAIM ARISING FROM, BASED ON OR RELATING TO ANY ENVIRONMENTAL CONDITION AT OR
INVOLVING THE REAL ESTATE, OR THE COMPLIANCE OR NONCOMPLIANCE OF THE REAL ESTATE
WITH ANY ENVIRONMENTAL LAWS, OTHER THAN, IN EACH CASE, SUCH NOTICE, IF ANY,
RECEIVED BY SPARHAWK, THE JOINT VENTURE, HUGHES OR BASCOM AND NOT COMMUNICATED
IN WRITING TO VET LABS.  FOR PURPOSES OF THIS AGREEMENT:


 

(1)                                  “ENVIRONMENTAL LAWS” SHALL MEAN ANY
PRESENTLY EFFECTIVE FEDERAL, STATE AND LOCAL LAW, REGULATION OR ORDINANCE AND
ANY AMENDMENTS THERETO, PERMITS, DIRECTIVES, AND OTHER REQUIREMENTS OF
GOVERNMENTAL AUTHORITIES RELATING TO THE ENVIRONMENT PUBLIC HEALTH, SAFETY
(INCLUDING WITHOUT LIMITATION THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT, 42 U.S.C. §§ 9601 TO 9675), OR TO ANY HAZARDOUS
MATERIAL.

 

(2)                                  “HAZARDOUS MATERIAL” SHALL MEAN ANY
SUBSTANCE OR MATERIAL REGULATED UNDER ANY ENVIRONMENTAL LAWS, INCLUDING WITHOUT
LIMITATION ANY “HAZARDOUS SUBSTANCE,” “SOLID WASTE,” “HAZARDOUS WASTE,”
“PETROLEUM” OR “PETROLEUM PRODUCT,” AND ANY OTHER SUBSTANCE OR MATERIAL WHOSE
PRESENCE COULD BE DETRIMENTAL IN ANY MATERIAL RESPECT TO PROPERTY, HEALTH OR THE
ENVIRONMENT.

 


(L)                                     SINCE OCTOBER 31, 2003, SELLERS HAVE NOT
INCURRED OR CREATED ANY OBLIGATIONS OR LIABILITIES OF THE JOINT VENTURE, OR
CREATED ANY LIEN, CLAIM OR ENCUMBRANCE ON THE ASSETS OF THE JOINT VENTURE, WHICH
ARE NOT RECORDED IN THE BOOKS AND RECORDS AND REFLECTED IN THE FINANCIAL
STATEMENTS OF THE JOINT VENTURE.


 


(M)                               NO REPRESENTATION OR WARRANTY MADE BY SELLERS
IN THIS AGREEMENT CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT
MISLEADING.


 

All of Seller’s representations and warranties contained in this Agreement shall
be true as of the Closing Date, shall survive the Closing Date and shall not be
merged with the title conveyed to Buyer or any document executed in connection
with this transaction.

 


SECTION 3.2.                                   REPRESENTATIONS AND WARRANTIES OF
THE BUYER.


 


(A)                                  THE BUYER IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MISSOURI. 
THE BUYER HAS THE CORPORATE POWER TO EXECUTE AND DELIVER THIS AGREEMENT AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED


 


11

--------------------------------------------------------------------------------



 

hereby.  The execution, delivery and performance by the Buyer of this Agreement
and the consummation of the transactions contemplated hereby will not violate,
nor constitute a breach or default under the Articles of Incorporation or Bylaws
of the Buyer or any provision of any mortgage, lien, lease, agreement,
instrument, order, judgment, law, statute, regulation, ordinance, decree or
other restriction of any kind or character to which the Buyer is subject.  This
Agreement has been duly authorized, executed and delivered by the Buyer and is
valid, binding and enforceable against Buyer in accordance with its terms
(except to the extent that such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
creditors’ rights generally, and is subject to general principles of equity).


 


(B)                                 BUYER IS CURRENTLY NEGOTIATING WITH COMMERCE
BANK, N.A. FOR AT LEAST $1,900,000 OF FINANCING TO BE SECURED BY THE REAL ESTATE
AND AT LEAST $1,300,000 OF FINANCING TO BE GUARANTEED BY THE SBA AND SECURED BY
THE OTHER ASSETS OF BUYER (COLLECTIVELY, THE “BANK FINANCING”).  BUYER IS
CURRENTLY NEGOTIATING WITH TWO OTHER FINANCING SOURCES FOR AT LEAST $2,500,000
OF COMBINED SUBORDINATED DEBT AND EQUITY FINANCING (THE “EQUITY FUNDING”). 
BASED UPON THE VERBAL COMMITMENT OF INTENT FROM THE LENDER AND INVESTORS, BUYER
REASONABLY BELIEVES THAT ON THE CLOSING DATE, IT WILL HAVE ADEQUATE FUNDING TO
PAY THE PURCHASE PRICE AND CONSUMMATE THE PURCHASE OF THE ASSETS.


 


(C)                                  NO REPRESENTATION OR WARRANTY MADE BY BUYER
IN THIS AGREEMENT CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT
MISLEADING.


 

All of Buyer’s representations, warranties and agreements contained in this
Agreement shall remain true as of the Closing Date, shall survive the Closing
Date and shall not be merged with the title conveyed to Buyer or any document
executed in connection with this transaction.

 


ARTICLE IV — COVENANTS


 


SECTION 4.1.                                   COVENANTS OF POLYDEX, CHEMDEX AND
VET LABS.  FROM AND AFTER THE DATE HEREOF UNTIL THE CLOSING DATE, UNLESS PRIOR
WRITTEN CONSENT OF THE BUYER SHALL BE OBTAINED, POLYDEX, CHEMDEX, AND VET LABS
COVENANT AND AGREE TO:


 


(A)                                  USE ALL REASONABLE COMMERCIAL EFFORTS TO
OBTAIN ALL CONSENTS FROM ANY THIRD PARTIES REQUIRED TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


 


(B)                                 NOT TAKE ANY ACTION WHICH WOULD (I)
MATERIALLY ADVERSELY AFFECT THE ABILITY OF ANY PARTY TO OBTAIN ANY CONSENTS
REQUIRED FOR THE TRANSACTIONS CONTEMPLATED HEREBY, OR (II) MATERIALLY ADVERSELY
AFFECT THE ABILITY OF ANY PARTY TO PERFORM ITS COVENANTS AND AGREEMENTS UNDER
THIS AGREEMENT; AND


 


(C)                                  FOREBEAR FROM TAKING ANY FURTHER ACTION IN
REGARD TO THE JOINT VENTURE LITIGATION.


 


12

--------------------------------------------------------------------------------



 


SECTION 4.2.                                   COVENANT OF VET LABS.  FROM AND
AFTER THE DATE HEREOF UNTIL THE CLOSING DATE, UNLESS PRIOR WRITTEN CONSENT OF
THE BUYER SHALL BE OBTAINED, VET LABS COVENANTS AND AGREES TO PERFORM ITS
OBLIGATIONS UNDER ALL CONTRACTS, LEASES AND OTHER AGREEMENTS.


 


SECTION 4.3.                                   COVENANTS OF SPARHAWK.  FROM AND
AFTER THE DATE HEREOF UNTIL THE CLOSING DATE, UNLESS PRIOR WRITTEN CONSENT OF
THE SELLERS SHALL BE OBTAINED, SPARHAWK AGREES TO:


 


(A)                                  PERFORM ITS OBLIGATIONS UNDER ALL
CONTRACTS, LEASES AND OTHER AGREEMENTS;


 


(B)                                 USE ALL REASONABLE COMMERCIAL EFFORTS TO
OBTAIN ALL CONSENTS FROM ANY THIRD PARTIES REQUIRED TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


 


(C)                                  NOT TAKE ANY ACTION WHICH WOULD (I)
MATERIALLY ADVERSELY AFFECT THE ABILITY OF ANY PARTY TO OBTAIN ANY CONSENTS
REQUIRED FOR THE TRANSACTIONS CONTEMPLATED HEREBY, OR (II) MATERIALLY ADVERSELY
AFFECT THE ABILITY OF ANY PARTY TO PERFORM ITS COVENANTS AND AGREEMENTS UNDER
THIS AGREEMENT; AND


 


(D)                                 FOREBEAR FROM TAKING ANY FURTHER ACTION IN
REGARD TO THE JOINT VENTURE LITIGATION.


 


13

--------------------------------------------------------------------------------



 


SECTION 4.4.                                   COVENANTS PENDING CLOSING.  FROM
THE DATE HEREOF UNTIL THE CLOSING DATE, SELLERS SHALL ADVISE BUYER OF ANY
MATERIAL CHANGES KNOWN TO SELLERS TO INFORMATION PROVIDED AND REPRESENTATIONS
AND WARRANTIES MADE TO BUYER PURSUANT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT.


 


SECTION 4.5.                                   FURTHER ASSURANCES.  AFTER THE
CLOSING DATE, BUYER AND SELLERS SHALL EXECUTE AND DELIVER OR CAUSE TO BE
EXECUTED AND DELIVERED SUCH FURTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS, AND
SHALL TAKE SUCH OTHER ACTS AND ACTIONS AS MAY BE REASONABLY REQUESTED TO
EFFECTUATE THE TRANSFER OF ASSETS TO THE BUYER, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
NOTICES TO GOVERNMENTAL AUTHORITIES OF THE TRANSFER OF THE GOVERNMENTAL
AUTHORIZATIONS.


 


SECTION 4.6.                                   VET LABS CORPORATE ADDRESS. 
DURING THE SIX-MONTH PERIOD FOLLOWING THE CLOSING DATE, SPARHAWK SHALL PERMIT
VET LABS TO USE THE REAL ESTATE AS ITS CORPORATE ADDRESS AND SHALL FORWARD ALL
MAIL FOR ANY OF THE SELLERS RECEIVED AT THE REAL ESTATE TO POLYDEX.


 


SECTION 4.7.                                   NO SALE TO PHOENIX SCIENTIFIC,
INC.  BUYER REPRESENTS, WARRANTS, COVENANTS AND AGREES WITH SELLERS THAT FOR A
PERIOD OF TWO (2) YEARS FOLLOWING THE CLOSING DATE, BUYER WILL NOT:


 

(1)                                  SELL OR TRANSFER, DIRECTLY OR INDIRECTLY,
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OF THE JOINT VENTURE AS CURRENTLY
CONDUCTED, HOWEVER EFFECTED, WHETHER BY SALE OF ASSETS, SALE OF STOCK OR EQUITY
INTERESTS, MERGER, CONSOLIDATION OR OTHER SIMILAR TRANSACTION; OR

 

(2)                                  SELL OR TRANSFER, DIRECTLY OR INDIRECTLY OF
A MAJORITY OF THE OUTSTANDING STOCK OR EQUITY INTERESTS IN SPARHAWK;

 

in each such case, to Phoenix Scientific, Inc., a Delaware corporation, or any
subsidiary, shareholder or affiliate thereof.  Sparhawk acknowledges and agrees
that this is a material representation and covenant, that Sellers have relied
upon this representation and covenant in entering into this Agreement and in
setting the Purchase Price, and that in the event of a breach of this
representation and covenant, Sparhawk would be liable to Sellers for damages
resulting from such breach.

 


ARTICLE V — CONDITIONS PRECEDENT


 


SECTION 5.1.                                   CONDITIONS PRECEDENT TO THE
BUYER’S OBLIGATION.  EACH AND EVERY OBLIGATION OF THE BUYER TO BE PERFORMED IN
CONNECTION WITH THE CLOSING ON THE CLOSING DATE SHALL BE SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS, UNLESS WAIVED IN WRITING BY THE BUYER:


 


(A)                                  REPRESENTATIONS AND WARRANTIES AND
COMPLIANCE WITH COVENANTS.  THE REPRESENTATIONS AND WARRANTIES MADE BY SELLERS
IN THIS AGREEMENT SHALL BE TRUE ON AND


 


14

--------------------------------------------------------------------------------



 

as of the Closing Date with the same effect as though such representations and
warranties had been made or given on and as of the Closing Date.  Sellers shall
have performed and complied with all of their obligations under this Agreement
which are to be performed or complied with by them prior to or on the Closing
Date.


 


(B)                                 REQUIRED NOTICES AND CONSENTS.  THE NOTICES,
APPLICATIONS AND APPROVALS TO OR FROM ANY GOVERNMENTAL AUTHORITY REQUIRED BY LAW
TO BE GIVEN OR OBTAINED PRIOR TO THE TRANSFER OF THE GOVERNMENTAL AUTHORIZATIONS
BY VET LABS TO SPARHAWK, AS SET FORTH ON SCHEDULE 3.1(D) HERETO, SHALL HAVE BEEN
GIVEN OR OBTAINED BY VET LABS BY THE CLOSING DATE.


 


(C)                                  INSTRUMENT OF TRANSFER.  VET LABS SHALL
HAVE DELIVERED OR CAUSED TO BE DELIVERED TO THE BUYER SUCH OTHER ASSIGNMENTS AND
OTHER INSTRUMENTS OF TRANSFER AND CONVEYANCE AS THE BUYER SHALL DEEM TO BE
REASONABLY NECESSARY OR DESIRABLE TO VEST IN THE BUYER ALL RIGHT, TITLE AND
INTEREST IN AND TO THE ASSETS, FREE AND CLEAR OF LIENS, TAXES, CHARGES, CLAIMS,
ENCUMBRANCES AND RESTRICTIONS, EXCEPTING ONLY THE PERMITTED LIENS AND, WITH
RESPECT TO THE REAL ESTATE, THE PERMITTED EXCEPTIONS.


 


(D)                                 FINANCING.  BUYER SHALL HAVE OBTAINED THE
BANK FINANCING AND THE EQUITY FUNDING.


 


SECTION 5.2.                                   CONDITIONS PRECEDENT TO SELLER’S
OBLIGATIONS.  EACH AND EVERY OBLIGATION OF SELLERS TO BE PERFORMED ON THE
CLOSING DATE SHALL BE SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS,
UNLESS WAIVED IN WRITING BY SELLERS:


 


(A)                                  REPRESENTATIONS AND WARRANTIES AND
COMPLIANCE WITH COVENANTS.  THE REPRESENTATIONS AND WARRANTIES MADE BY BUYER IN
THIS AGREEMENT SHALL BE TRUE ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT
AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE OR GIVEN ON AND AS
OF THE CLOSING DATE.  BUYER SHALL HAVE PERFORMED AND COMPLIED WITH ALL OF ITS
OBLIGATIONS UNDER THIS AGREEMENT WHICH ARE TO BE PERFORMED OR COMPLIED WITH BY
IT PRIOR TO OR ON THE CLOSING DATE.


 


(B)                                 REQUIRED NOTICES AND CONSENTS.  THE NOTICES,
APPLICATIONS AND APPROVALS TO OR FROM ANY GOVERNMENTAL AUTHORITY REQUIRED BY LAW
TO BE GIVEN OR OBTAINED PRIOR TO THE TRANSFER OF THE GOVERNMENTAL AUTHORIZATIONS
BY VET LABS TO SPARHAWK, AS SET FORTH ON SCHEDULE 3.1(D) HERETO, SHALL HAVE BEEN
GIVEN OR OBTAINED BY VET LABS BY THE CLOSING DATE.


 


(C)                                  PAYMENT.  THE BUYER SHALL HAVE TENDERED THE
PURCHASE PRICE.


 


ARTICLE VI — INDEMNIFICATION


 


SECTION 6.1.                                   INDEMNIFICATION OF THE BUYER. 
POLYDEX, CHEMDEX AND VET LABS, JOINTLY AND SEVERALLY, HEREBY AGREE TO DEFEND,
INDEMNIFY AND HOLD HARMLESS THE BUYER, THE JOINT VENTURE, THEIR AFFILIATES, AND
THEIR RESPECTIVE SHAREHOLDERS, PARTNERS, DIRECTORS,


 


15

--------------------------------------------------------------------------------



 

officers, employees, agents, representatives, successors and assigns
(collectively, the “Buyer Indemnitees”) from and against any and all losses,
claims, damages, costs, fines, penalties, obligations, payments, liabilities,
costs and expenses, including reasonable attorneys’ fees and expenses
(collectively, “Damages”):


 


(A)                                  RESULTING FROM OR ARISING OUT OF THE
INACCURACY OF ANY REPRESENTATION OR WARRANTY, OR THE BREACH OF ANY COVENANT OR
AGREEMENT, OF SELLERS CONTAINED IN THIS AGREEMENT;


 


(B)                                 RESULTING FROM OR ARISING OUT OF ANY AND ALL
ACTIONS, SUITS, ARBITRATIONS, INQUIRIES, PROCEEDINGS OR INVESTIGATIONS BROUGHT
AGAINST ANY BUYER INDEMNITEE BY ANY THIRD PARTY WHICH RELATES TO OR ARISES FROM
ANY ACT OR OMISSION OF SELLERS OR SELLERS’ SHAREHOLDERS, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR REPRESENTATIVES, THAT OCCURRED OR FAILED TO OCCUR PRIOR TO
THE CLOSING DATE; PROVIDED, HOWEVER, THAT VET LABS MERE STATUS AS A PARTNER IN
THE JOINT VENTURE, STANDING ALONE, SHALL NOT CONSTITUTE AN ACT OR OMISSION OF A
SELLER;


 


(C)                                  RESULTING FROM OR ARISING OUT OF THE
FAILURE OF SELLER TO PAY ANY PAST TAXES ASSESSED ON THE ASSETS OR ANY INACCURACY
IN THE AMOUNT OF TAXES ASSESSED ON THE ASSETS FOR THE TAXABLE PERIOD; OR


 


(D)                                 RELATING TO ANY LIABILITY OR OBLIGATION OF
VET LABS THAT WAS NOT ASSUMED BY SPARHAWK.


 


SECTION 6.2.                                   INDEMNIFICATION OF SELLERS.  THE
BUYER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS SELLERS AND THEIR
RESPECTIVE SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
REPRESENTATIVES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “SELLER INDEMNITEES”)
FROM AND AGAINST ANY AND ALL DAMAGES:


 


(A)                                  RESULTING FROM OR ARISING OUT OF THE
INACCURACY OF ANY REPRESENTATION OR WARRANTY, OR THE BREACH OF ANY COVENANT OR
AGREEMENT, OF BUYER CONTAINED IN THIS AGREEMENT;


 


(B)                                 RESULTING FROM OR ARISING OUT OF ANY AND ALL
ACTIONS, SUITS, ARBITRATIONS, INQUIRIES, PROCEEDINGS OR INVESTIGATIONS BROUGHT
AGAINST ANY SELLER INDEMNITEE BY ANY THIRD PARTY WHICH RELATES TO OR ARISES FROM
ANY ACT OR OMISSION OF BUYER OR BUYER’S SHAREHOLDERS, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR REPRESENTATIVES, THAT OCCURRED OR FAILED TO OCCUR PRIOR TO
THE CLOSING DATE;


 


(C)                                  RELATING TO ANY ASSUMED LIABILITY; OR


 


(D)                                 RELATING TO THE OWNERSHIP OR USE OF THE
ASSETS, OR THE CONDUCT OF THE BUSINESS OR OPERATIONS OF SPARHAWK OR THE JOINT
VENTURE, AFTER THE CLOSING.


 


16

--------------------------------------------------------------------------------



 


SECTION 6.3.                                   INDEMNIFICATION PROCEDURES.  ALL
CLAIMS FOR INDEMNIFICATION BY A PARTY UNDER ARTICLE VI HEREOF (THE PARTY
CLAIMING INDEMNIFICATION AND THE PARTY AGAINST WHOM SUCH CLAIMS ARE ASSERTED
BEING HEREINAFTER CALLED THE “INDEMNIFIED PARTY” AND THE “INDEMNIFYING PARTY,”
RESPECTIVELY) SHALL BE ASSERTED AND RESOLVED AS FOLLOWS:


 


(A)                                  IN THE EVENT THAT ANY CLAIM OR DEMAND FOR
DAMAGES WHICH AN INDEMNIFYING PARTY WOULD BE LIABLE TO AN INDEMNIFIED PARTY
HEREUNDER IS ASSERTED AGAINST OR SOUGHT TO BE COLLECTED FROM SUCH INDEMNIFIED
PARTY BY A THIRD PARTY, SUCH INDEMNIFIED PARTY SHALL WITH REASONABLE PROMPTNESS
GIVE NOTICE (THE “CLAIM NOTICE”) TO THE INDEMNIFYING PARTY OF SUCH CLAIM OR
DEMAND, SPECIFYING THE NATURE OF AND SPECIFIC BASIS FOR SUCH CLAIM OR DEMAND AND
THE AMOUNT OR THE ESTIMATED AMOUNT THEREOF TO THE EXTENT THEN FEASIBLE (WHICH
ESTIMATE SHALL NOT BE CONCLUSIVE OF THE FINAL AMOUNT OF SUCH CLAIM AND DEMAND). 
THE INDEMNIFYING PARTY SHALL NOT BE OBLIGATED TO INDEMNIFY THE INDEMNIFIED PARTY
UNDER THIS AGREEMENT WITH RESPECT TO ANY SUCH CLAIM OR DEMAND IF THE INDEMNIFIED
PARTY FAILS TO NOTIFY THE INDEMNIFYING PARTY THEREOF IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, AND AS A RESULT OF SUCH FAILURE, THE INDEMNIFYING
PARTY’S ABILITY TO DEFEND AGAINST THE CLAIM OR DEMAND IS MATERIALLY PREJUDICED. 
THE INDEMNIFYING PARTY SHALL HAVE TEN (10) DAYS FROM THE DELIVERY OR MAILING OF
THE CLAIM NOTICE (THE “NOTICE PERIOD”) TO NOTIFY THE INDEMNIFIED PARTY (I)
WHETHER OR NOT IT DISPUTES THE LIABILITY OF THE INDEMNIFYING PARTY TO THE
INDEMNIFIED PARTY HEREUNDER WITH RESPECT TO SUCH CLAIM OR DEMAND, AND (II)
WHETHER OR NOT IT DESIRES, AT THE COST AND EXPENSE OF THE INDEMNIFYING PARTY, TO
DEFEND THE INDEMNIFIED PARTY AGAINST SUCH CLAIM OR DEMAND; PROVIDED, HOWEVER,
THAT ANY INDEMNIFIED PARTY IS HEREBY AUTHORIZED, BUT IS NOT OBLIGATED, PRIOR TO
AND DURING THE NOTICE PERIOD, TO FILE ANY MOTION, ANSWER OR OTHER PLEADING THAT
IT SHALL DEEM NECESSARY OR APPROPRIATE TO PROTECT ITS INTERESTS OR THOSE OF THE
INDEMNIFYING PARTY.  IF THE INDEMNIFYING PARTY NOTIFIES THE INDEMNIFIED PARTY
WITHIN THE NOTICE PERIOD THAT IT DESIRES TO DEFEND THE INDEMNIFIED PARTY AGAINST
SUCH CLAIM OR DEMAND, THE INDEMNIFYING PARTY SHALL, SUBJECT TO THE LAST SENTENCE
OF THIS PARAGRAPH, HAVE THE RIGHT TO CONTROL THE DEFENSE AGAINST THE CLAIM BY
ALL APPROPRIATE PROCEEDINGS AND ANY SETTLEMENT NEGOTIATIONS.  IF THE INDEMNIFIED
PARTY DESIRES TO PARTICIPATE IN, BUT NOT CONTROL, ANY SUCH DEFENSE OR SETTLEMENT
IT MAY DO SO AT ITS SOLE COST AND EXPENSE.  IF THE INDEMNIFYING PARTY FAILS TO
RESPOND TO THE INDEMNIFIED PARTY WITHIN THE NOTICE PERIOD OR AFTER ELECTING TO
DEFEND FAILS TO COMMENCE OR DILIGENTLY PURSUE SUCH DEFENSE, THEN THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO UNDERTAKE OR CONTINUE THE
DEFENSE OF AND TO COMPROMISE OR SETTLE (EXERCISING REASONABLE BUSINESS JUDGMENT)
THE CLAIM OR OTHER MATTER, ALL ON BEHALF, FOR THE ACCOUNT AND AT THE RISK OF THE
INDEMNIFYING PARTY.  NOTWITHSTANDING THE FOREGOING, EACH PARTY SHALL HAVE THE
SAME RIGHT TO PARTICIPATE IN AT ITS OWN EXPENSE AND AT ITS OWN RISK, WITHOUT
EITHER PARTY HAVING THE RIGHT OF CONTROL, ANY PROCEEDING IF (X) THE CLAIM, IF
SUCCESSFUL, WOULD SET A PRECEDENT THAT WOULD MATERIALLY INTERFERE WITH, OR HAVE
A MATERIAL ADVERSE EFFECT ON, THE BUSINESS OR FINANCIAL CONDITION OF THE
INDEMNIFIED PARTY, OR (Y) THE CLAIM SEEKS ANY INJUNCTION OR EQUITABLE RELIEF
AGAINST THE INDEMNIFIED PARTY.


 


(B)                                 IF REQUESTED BY THE INDEMNIFYING PARTY, THE
INDEMNIFIED PARTY AGREES, AT THE INDEMNIFYING PARTY’S EXPENSE, TO COOPERATE WITH
THE INDEMNIFYING PARTY AND ITS COUNSEL IN CONTESTING ANY CLAIM OR DEMAND WHICH
THE INDEMNIFYING PARTY ELECTS TO CONTEST, OR, IF APPROPRIATE AND RELATED TO THE
CLAIM IN QUESTION, IN MAKING ANY COUNTERCLAIM


 


17

--------------------------------------------------------------------------------



 

against the person asserting the third party claim or demand, or any
cross-complaint against any person.  Except as provided above, no claim as to
which indemnification is sought under this Agreement may be settled without the
consent of the Indemnifying Party.


 


(C)                                  IF ANY INDEMNIFIED PARTY SHOULD HAVE A
CLAIM AGAINST THE INDEMNIFYING PARTY HEREUNDER WHICH DOES NOT INVOLVE A CLAIM OR
DEMAND BEING ASSERTED AGAINST OR SOUGHT TO BE COLLECTED FROM IT BY A THIRD
PARTY, THE INDEMNIFIED PARTY SHALL PROMPTLY SEND A CLAIM NOTICE WITH RESPECT TO
SUCH CLAIM TO THE INDEMNIFYING PARTY, WHICH CLAIM NOTICE SHALL DESCRIBE IN
REASONABLE DETAIL THE NATURE OF SUCH NON-THIRD-PARTY CLAIM, AN ESTIMATE OF THE
AMOUNT OF DAMAGES ATTRIBUTABLE TO SUCH NON-THIRD PARTY CLAIM, AND THE BASIS OF
THE INDEMNIFIED PARTY’S REQUEST FOR INDEMNIFICATION UNDER THIS AGREEMENT.  IF
THE INDEMNIFYING PARTY DISPUTES SUCH CLAIM, SUCH DISPUTE SHALL BE RESOLVED BY
LITIGATION IN AN APPROPRIATE COURT OF COMPETENT JURISDICTION.


 


(D)                                 IN CONNECTION WITH THE MATTERS FOR WHICH
INDEMNIFICATION IS SOUGHT HEREUNDER WITH RESPECT TO ANY THIRD-PARTY CLAIM, UPON
EXECUTION OF REASONABLE AND CUSTOMARY CONFIDENTIALITY AGREEMENTS, (I) BUYER
AGREES TO GIVE SELLERS AND THEIR REPRESENTATIVES REASONABLE ACCESS DURING
REGULAR BUSINESS HOURS AND UPON FIVE (5) DAYS PRIOR WRITTEN NOTICE TO BUYER TO
THE BOOKS, RECORDS AND EMPLOYEES OF BUYER TO THE EXTENT SUCH REASONABLY RELATE
TO THE MATTERS TO WHICH THE CLAIM NOTICE RELATES AND (II) SELLERS AGREE TO GIVE
BUYER AND ITS REPRESENTATIVES REASONABLE ACCESS DURING REGULAR BUSINESS HOURS
AND UPON FIVE (5) DAYS PRIOR WRITTEN NOTICE TO SELLERS TO THE BOOKS, RECORDS AND
EMPLOYEES OF SELLERS TO THE EXTENT SUCH REASONABLY RELATE TO THE MATTERS TO
WHICH THE CLAIM NOTICE RELATES.


 


SECTION 6.4.                                   CERTAIN LIMITATIONS ON
INDEMNIFICATION.


 


(A)                                  ALL OF THE REPRESENTATIONS AND WARRANTIES
OF THE PARTIES HERETO CONTAINED IN OR ARISING OUT OF THIS AGREEMENT OR OTHERWISE
IN CONNECTION HEREWITH SHALL SURVIVE THE CLOSING HEREUNDER AND SHALL CONTINUE IN
FULL FORCE AND EFFECT THEREAFTER UNTIL THE SECOND ANNIVERSARY OF THE CLOSING
DATE, EXCEPT THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LAST
SENTENCE OF SECTION 3.1(A) AND THE FIRST SENTENCE OF SECTION 3.1(B) SHALL
SURVIVE INDEFINITELY.  UNLESS A SPECIFIED PERIOD IS SET FORTH IN THIS AGREEMENT
(IN WHICH EVENT SUCH SPECIFIED PERIOD WILL CONTROL), ALL AGREEMENTS AND
COVENANTS CONTAINED IN THIS AGREEMENT WILL SURVIVE THE CLOSING AND REMAIN IN
EFFECT INDEFINITELY.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
INDEMNIFICATION FOR ANY CLAIM FOR WHICH A CLAIM NOTICE HAS BEEN TIMELY GIVEN
PRIOR TO THE EXPIRATION OF THE REPRESENTATION AND WARRANTY UPON WHICH SUCH CLAIM
IS BASED AS PROVIDED HEREIN SHALL NOT EXPIRE, AND SUCH CLAIM FOR INDEMNIFICATION
MAY BE PURSUED, UNTIL THE FINAL RESOLUTION OF SUCH CLAIM IN ACCORDANCE WITH THE
PROVISIONS OF THIS ARTICLE VI.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS AGREEMENT, THE SELLERS SHALL NOT BE LIABLE HEREUNDER TO THE BUYER
INDEMNITEES UNLESS AND UNTIL THE DAMAGES INCURRED BY ALL BUYER INDEMNITEES, IN
THE AGGREGATE, EXCEED $10,000, PROVIDED, HOWEVER, THAT IN THE EVENT SUCH $10,000
AMOUNT IS REACHED, THE SELLERS SHALL INDEMNIFY THE APPLICABLE BUYER INDEMNITEE
IN ACCORDANCE WITH THIS AGREEMENT FOR ALL


 


18

--------------------------------------------------------------------------------



 

Damages incurred by such Buyer Indemnitee fully for such Damages, including any
amounts applied against such $10,000 threshold.  Notwithstanding anything to the
contrary set forth in this Agreement, the Sellers shall not be liable hereunder
to the Buyer Indemnitees for Damages to the extent that the amount of Damages
paid to Buyer Indemnitees hereunder exceeds the Purchase Price.


 


(C)                                  FOR PURPOSES OF DETERMINING THE AMOUNT OF
ANY DAMAGES HEREUNDER, SUCH AMOUNT SHALL BE REDUCED BY THE AMOUNT OF ANY
INSURANCE PROCEEDS (“INSURANCE PROCEEDS”) ACTUALLY RECEIVED BY THE INDEMNIFIED
PARTY IN RESPECT OF SUCH DAMAGES PRIOR TO RECEIPT OF THE APPLICABLE
INDEMNIFICATION PAYMENT.


 


(D)                                 OTHER THAN WITH RESPECT TO FRAUD OR WILLFUL
MISREPRESENTATION, THE INDEMNIFICATION PROVISIONS AND PROCEDURES CONTAINED IN
THIS ARTICLE VI SHALL CONSTITUTE THE SOLE AND EXCLUSIVE RECOURSE AND REMEDY OF
THE PARTIES WITH RESPECT TO ANY MONETARY DAMAGES RESULTING FROM, ARISING OUT OF
OR IN CONNECTION WITH ANY MATTERS SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE
VI.  ACCORDINGLY, OTHER THAN WITH RESPECT TO CLAIMS ALLEGING FRAUD OR WILLFUL
MISREPRESENTATION, NO CLAIM FOR ANY MONETARY DAMAGES ARISING UNDER THIS
AGREEMENT SHALL BE MADE BY ANY OF THE BUYER INDEMNITEES EXCEPT PURSUANT TO THE
PROVISIONS OF THIS ARTICLE VI, INCLUDING, WITHOUT LIMITATION, SECTIONS 6.4(A)
AND (B) TO THE EXTENT APPLICABLE.


 


ARTICLE VII — MISCELLANEOUS


 


SECTION 7.1.                                   NOTICE.  ANY NOTICES GIVEN UNDER
THIS AGREEMENT SHALL BE DEEMED TO BE EFFECTIVELY GIVEN (I) WHEN DELIVERED
PERSONALLY, (II) ONE BUSINESS DAY AFTER DATE OF DELIVERY TO THE OVERNIGHT
COURIER SERVICE IF SENT BY OVERNIGHT COURIER, OR (III) THREE BUSINESS DAYS AFTER
THE DATE OF MAILING IF SENT BY POSTAGE PREPAID, CERTIFIED OR REGISTERED UNITED
STATES MAIL, IF, IN ANY SUCH CASE ADDRESSED,


 

 

in the case of Sellers, as follows:

 

 

 

 

 

Polydex Pharmaceuticals Limited

 

 

Chemdex, Inc.

 

 

Veterinary Laboratories, Inc.

 

 

421 Comstock Road

 

 

Toronto, Ontario, Canada M1L 2H5

 

 

Attention:  President

 

 

Facsimile:  (416) 755-0334

 

 

 

 

with a copy to:

 

 

 

 

 

Mark D. Guidubaldi

 

 

Katten Muchin Zavis Rosenman

 

 

525 West Monroe Street

 

 

Chicago, Illinois 60661-3693

 

 

Facsimile:  (312) 902-1061

 

19

--------------------------------------------------------------------------------


 

 

If to Buyer:

 

 

 

 

 

E. Bert Hughes

 

 

Sparhawk Laboratories Inc.

 

 

12340 Santa Fe Trail Drive

 

 

Lenexa, KS 66215

 

 

Facsimile:  (913) 681-8099

 

 

 

 

with a copy to:

 

 

 

 

 

Mike W. Lochmann

 

 

Stinson Morrison Hecker LLP

 

 

2600 Grand Boulevard

 

 

Kansas City, Missouri  64108-4606

 

 

Facsimile:  (816) 474-4208

 

 

 

 

or to such other address as any party may provide to the other in writing.

 


SECTION 7.2.                                   ENTIRE AGREEMENT AND AMENDMENT. 
THIS AGREEMENT AND THE EXHIBITS ATTACHED HERETO SUPERSEDE ALL PRIOR NEGOTIATIONS
BETWEEN THE PARTIES HERETO AND CONTAINS THE ENTIRE UNDERSTANDING BETWEEN THEM
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREUNDER.  THIS AGREEMENT MAY BE
MODIFIED ONLY BY A WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE
CHANGE IS SOUGHT.


 


SECTION 7.3.                                   LEGAL FEES.  IF ANY ACTION OR
PROCEEDING IS BROUGHT FOR THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT OR
BECAUSE OF AN ALLEGED DISPUTE, BREACH, DEFAULT OR MISREPRESENTATION IN
CONNECTION WITH THIS AGREEMENT, THE SUCCESSFUL OR PREVAILING PARTY IN A COURT OF
LAW SHALL BE ENTITLED TO RECOVER FROM THE LOSING PARTY REASONABLE ATTORNEYS’
FEES AND ALL OTHER COSTS AND EXPENSES INCURRED IN SUCH ACTION OR PROCEEDING, IN
ADDITION TO ANY OTHER RELIEF TO WHICH IT MAY BE ENTITLED.


 


SECTION 7.4.                                   COMMISSIONS.  BUYER, ON THE ONE
HAND, AND SELLERS, ON THE OTHER HAND, HEREBY REPRESENT TO THE OTHER THAT NO
BROKERAGE FEES OR COMMISSIONS ARE DUE IN CONNECTION WITH THE TRANSACTION
CONTEMPLATED HEREIN AS A RESULT OF THEIR RESPECTIVE ACTIONS OR COMMITMENTS, AND
EACH PARTY AGREES TO INDEMNIFY AND HOLD THE OTHER HARMLESS FROM AND AGAINST ANY
CLAIM, EXPENSE, OR COST (INCLUDING REASONABLE ATTORNEYS’ FEES) RESULTING FROM
ANY CLAIM FOR SUCH FEE OR COMMISSION ARISING AS A RESULT OF SUCH PARTY’S ACTIONS
OR COMMITMENTS.


 


SECTION 7.5.                                   SUCCESSORS AND ASSIGNS AND
COUNTERPARTS.  THIS AGREEMENT SHALL NOT BE ASSIGNED BY ANY PARTY WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH OF THE OTHER PARTIES.  THIS AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
SUCCESSORS AND ASSIGNS AND MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
BUT ONE AND THE SAME INSTRUMENT.


 


20

--------------------------------------------------------------------------------



 


SECTION 7.6.                                   GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED, CONSTRUED AND INTERPRETED UNDER AND PURSUANT TO THE LAWS OF
THE STATE OF KANSAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE.


 


SECTION 7.7.                                   SCHEDULES AND EXHIBITS.  ALL OF
THE EXHIBITS AND SCHEDULES ATTACHED HERETO ARE INCORPORATED HEREIN AND MADE A
PART OF THIS AGREEMENT BY REFERENCE THERETO.


 


21

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

 

SPARHAWK LABORATORIES, INC.

 

 

 

 

 

 

 

By:

/s/ E. Bert Hughes

 

 

 

Name:

E. Bert Hughes

 

 

Title:

President

 

 

 

 

 

 

 

POLYDEX PHARMACEUTICALS LIMITED

 

 

 

 

 

 

 

By:

/s/ George G. Usher

 

 

 

Name:

George G. Usher

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

CHEMDEX, INC.

 

 

 

 

 

 

 

By:

/s/ George G. Usher

 

 

 

Name:

George G. Usher

 

 

Title:

President

 

 

 

 

 

 

 

VETERINARY LABORATORIES, INC.

 

 

 

 

 

 

 

By:

/s/ George G. Usher

 

 

 

Name:

George G. Usher

 

 

Title:

President

 

22

--------------------------------------------------------------------------------